         Case 2:19-cv-05087-JMY Document 19 Filed 06/15/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 WAYNE HANK                                       :
                                                  :             CIVIL ACTION
               v.                                 :
                                                  :             NO. 19-05087-JMY
 ENERGY TRANSFER                                  :
 PARTNERS, LLC, ET AL.                            :
                                                  :


                                             ORDER

       AND NOW, this       15th    day of June , 2021, it having been reported that the issues

between the parties in the above action have been settled (see ECF No. 18), and upon Order of

the Court pursuant to the provisions of Rule 41.1(b) of the Local Rules of Civil Procedure of this

Court, it is ORDERED that the above-captioned action is DISMISSED with prejudice, pursuant

to the agreement of counsel without costs.



                                                      BY THE COURT:

                                                        /s/ John Milton Younge
                                                       JUDGE JOHN MILTON YOUNGE
